DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1, 2, 6, 12, 18-21, and 24, in the reply filed on September 1, 2022 is acknowledged. 
The traversal is on the grounds that the two groups of inventions are allegedly linked as to form a single general inventive concept since the linking feature, i.e. the pigmentary preparation, is not described in GB1249720A and US3778288. To support their position, the Applicants point to the difference between concentration recited in currently amended claim 1 and that taught by GB1249720A and US3778288. However, the difference is based on the amendments currently made to the claims and not the claims as presented in the original application and furthermore it would have been obvious to one having ordinary skill in the art to optimize the amount of the pigment compounds. 
Hence, the restriction requirement is maintained. 
Claims 1, 2, 6, 12, 18-21, and 24 are now under consideration and claims 26-29, 31-33, and 35-37 are now withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1, 2, 6, 12, 18-21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 recites “a dry-milled pigmentary preparation comprising: at least one dispersing-wetting agent selected from the group consisting of wax-based powdered processing additives with pigment-affinic groups, acidic polyester based additives with pigment- affinic groups, polyethers modified with groups of high pigment affinity, copolymers of styrene and polyethers, amides of maleic acid, amphiphilic copolymers, modified polyacrylate with groups of high pigment affinity, polyester based block copolymers, high molecular weight polyurethane polymers, polyester-polyamine-polyolefin terpolymers, and modified polysiloxanes with epoxy or urethane groups” however a claim in which one ingredient is defined so broadly that it reads upon a second does not meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In this case, the term “amphiphilic copolymers” reads upon the other elements of the Markush group. 
 Claim 2 recites that the “pigmentary preparation includes less than 3% water” however it is unclear whether this a weight percentage or a volume percentage. 
Claim 12 recites 12 that the “pigmentary preparation is miscible with at least three polymers selected from polyethylene-based polymers, polystyrene, SAN, HIPS, ABS, ASA, chlorovinylic polymers, polyacrylates, polyamides, polycarbonates, polyesters, polyurethanes, and thermoplastic elastomers” however it is unclear if the polymers are positively recited or if claim 12 is reciting a property of the “pigmentary preparation.” Furthermore, the acronyms “SAN, HIPS, ABS, ASA” should be replaced with the full name of the polymer to avoid any ambiguity. 
Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 6, 12, 18-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2011/0313089 A1). 
Fischer et al. disclose that a significant improvement can be achieved in the dispersing and stabilizing of pigments or filler particles in binders, pigment pastes or plastics formulations through the use of one or more dispersants (equivalent to the at least one dispersing-wetting agent of the claimed invention). The composition may further comprise one or more additives that are preferably selected from the group consisting of flow control agents and film-forming additives, rheological additives, defoamers, adhesion promoters, light stabilizers, biocides, liquid or soluble stabilizers and catalysts. The disclosed component (B) comprises one or more dispersants, in other words surface-active substances, which facilitate the dispersing of a substance in powder or fibre form, a pigment or a filler for example, by lowering the interfacial tension between the powder or fibre substance and its surrounding medium. Dispersants facilitate the disruption of the secondary particles of the powder substances, present in the form of agglomerates, into primary particles, and inhibit reagglomeration. Where the dispersants are also suitable for wetting the particles, they are referred to as wetting agents and dispersants. The dispersants are those which contain one or more groups X with pigment and/or filler affinity and which therefore bind covalently, ionically and/or by physisorption to the surface of the pigment or filler. Moreover, they effect stabilization of the primary pigment and filler particles and thus prevent agglomeration, which otherwise leads to the sedimentation of the solids and hence the separation of the millbase system or a colour concentrate. It is generally one or more groups Y in the dispersant that are responsible for this stabilization, ensuring compatibility with the surrounding medium. More particularly the dispersant may be selected from the group of polymers and copolymers with functional groups and/or groups having pigment affinity, alkylammonium salts of polymers and copolymers, polymers and copolymers with acidic groups, comb and block copolymers, such as block copolymers having, in particular, basic groups with pigment affinity, unmodified or modified acrylate block copolymers, unmodified or modified polyurethanes, unmodified or modified and/or unsalified or salified polyamines, epoxide-amine adducts, phosphoric esters, especially of polyethers, polyesters and polyether-esters, basic or acidic ethoxylates such as alkoxylated monoamines or polyamines, or acidic 1,2-dicarboxylic anyhdride monoesters of alkoxylated monoalcohols, reaction products of unsaturated fatty acids with monoamines, diamines and polyamines, amino alcohols, and unsaturated 1,2-dicarboxylic acids and their anhydrides and salts thereof and reaction products with alcohols and/or amines; polymers and copolymers with fatty acid radicals, unmodified or modified polyacrylates, such as transesterified polyacrylates, unmodified or modified polyesters, such as acid-functional and/or amino-functional polyesters, polyphosphates and also mixtures thereof. Dispersants of this kind are available as commercial products, for example, from the company BYK-Chemie and examples include DISPERPLAST (identical the dispersing-wetting agent used in the Examples of the claimed invention). By varying the groups X with pigment and/or filler affinity, on the one hand, and the groups Y that produce compatibility with respect to the medium, on the other hand, and by varying the proportions thereof and/or the molecular weights thereof, it is possible to tailor the compatibility of the dispersants to any of a very wide variety of solvents, vehicles, binders, resins, solids and, where appropriate, further polymeric compounds which are present in coating materials and moulding materials in which the preparations according to the invention are employed. The dispersants can be used alone or together with further auxiliaries that are customary in the art. The dispersants are used generally in an amount of 0.5% to 100% by weight, based on the solid to be dispersed. For the dispersing of specific solids, however, higher amounts of the dispersants may also be necessary. The amount of dispersant is essentially dependent on the surface area to be coated of the solid to be dispersed. Carbon black, for example, requires substantially greater quantities of dispersant than, for example, titanium dioxide. Examples of solids in powder or fibre form are more particularly organic and inorganic pigments which are used in paints, coating materials, molding compositions or other plastics, and organic or inorganic fillers which are used to fill or reinforce paints, coating materials, molding compositions or other plastics. Specifc examples include dyes and pigments such as quinacridone and methine pigments, anthraquinone, pyranthrone, perylene and other polycyclic carbonyl pigments, inorganic pigments based on carbon black, graphite, titanium dioxide, zinc oxide, zinc sulphide, zinc phosphate, barium sulphate, lithopones, iron oxide, and fluorescent and phosphorescent luminescent pigments (equivalent to the at least one pigmentary additive of the claimed invention). Fischer et al. further teach a millbase which is obtainable by dispersing one or more solids in powder and/or fibre form in the composition and this dispersing operation may take place in the presence of additional substances, such as binders, for example, in which case the binders are preferably dispersed, emulsified or dissolved, before or during the dispersing of the solid or solids, in the composition of the invention (i.e. the dispersion medium). The millbases can be employed with preference in the production of paints and thermoplastics or thermosets. Examples of thermoplastics are polyolefins, acrylic resins, styrene polymers, polycarbonates, polyamides, polyesters, thermoplastic polyurethanes, polyethersulphones, polysulphones, vinylpolymers, such as polyvinyl chloride or mixtures thereof, with PVC plastisols being particularly suitable. Mixtures of the aforementioned thermoplastics can also be employed (meeting the limitations of claims 12 and 18). Examples of suitable thermosets are unsaturated polyesters, epoxy resins and polyurethanes or mixtures thereof. Table 5 shows that the disclosed millbases comprise a high fraction of carbon black, with viscosities that are outstanding to good.
	With regards to the particle size and the concentration of the pigmentary additive, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties particularly given that Fischer et al. teach that the their disclosed compositions can be used as a dispersion medium for dispersing any of a very wide variety of solids in powder or fiber form and the concentration of the composition is guided by the amount of the dispersant and by the surface area of the solid to be dispersed. With regards to the limitation that the pigmentary preparation is dry-milled, Applicant is reminded that the patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHEEBA AHMED/Primary Examiner, Art Unit 1787